                 Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 1 of 9

LETTERS




Letters to the Editor                                                                                                      13
Reassessing Mental Health Treatment                                    3. Van Mol A, Laidlaw MK, Grossman M, et al: Gender-afﬁrmation
                                                                          surgery conclusion lacks evidence (letter). Am J Psychiatry 2020;
Utilization Reduction in Transgender                                      177:765–766
Individuals After Gender-Afﬁrming Surgeries:                           4. Curtis D: Study of transgender patients: conclusions are not sup-
                                                                          ported by ﬁndings (letter). Am J Psychiatry 2020; 177:766
A Comment by the Editor on the Process                                 5. Malone WJ, Roman S: Calling into question whether gender-
                                                                          afﬁrming surgery relieves psychological distress (letter). Am J
On October 4, 2019, we published an article by Bränström and
                                                                          Psychiatry 2020; 177:766–767
Pachankis in which it was reported that observed reductions            6. Landén M: The effect of gender-afﬁrming treatment on psychiatric
in mental health treatment utilization lent support to the                morbidity is still undecided (letter). Am J Psychiatry 2020; 177:
decision to provide gender-afﬁrming surgeries to those who                767–768
seek them (1). After this article’s publication, we received           7. Wold A: Gender-corrective surgery promoting mental health in
                                                                          persons with gender dysphoria not supported by data presented in
several letters calling into question the statistical analyses
                                                                          article (letter). Am J Psychiatry 2020; 177:768
employed and the conclusions drawn from said analyses.                 8. Ring A, Malone WJ: Confounding effects on mental health obser-
These letters follow this comment (2–8).                                  vations after sex reassignment surgery (letter). Am J Psychiatry
    We enlisted the services of a statistical reviewer to look            2020; 177:768–769
again at the article as well as the letters we received. We then       9. Bränström R, Pachankis JE: Toward rigorous methodologies for
                                                                          strengthening causal inference in the association between gender-
sent the letters we received and the results of this statistical
                                                                          afﬁrming care and transgender individuals’ mental health: response
review, which called for a matched-pairs analysis, to the                 to letters (letter). Am J Psychiatry 2020; 177:769–772
original authors. The study authors complied with the re-             10. Mueller SC: Mental health treatment utilization in transgender
quest to perform an additional analysis, as presented in their            persons: what we know and what we don’t know (editorial). Am J
letter response (9).                                                      Psychiatry 2020; 177:657–659
    We sent the original letters, statistical review, and author                                                          Ned H. Kalin, M.D.
response to a second statistical reviewer. The response from
                                                                      Editor-in-Chief
this consultation convinced us that, given that the study used
                                                                      The American Journal of Psychiatry
neither a prospective cohort design nor a randomized con-
trolled trial design, the conclusion that “the longitudinal           Am J Psychiatry 2020; 177:764; doi: 10.1176/appi.ajp.2020.20060803

association between gender-afﬁrming surgery and reduced
likelihood of mental health treatment lends support to the
decision to provide gender-afﬁrming surgeries to trans-               Methodological Shortcomings Undercut
gender individuals who seek them” was too strong. In the              Statement in Support of Gender-Afﬁrming
August 2020 issue of the Journal, we are publishing a                 Surgery
correction to this effect and including an addendum to the
article pointing to this postpublication discussion and               TO THE EDITOR: The article by Bränström and Pachankis (1)
process, both of which were composed with contributions               has the stated aim “to ascertain the prevalence of mood and
and approval from the original article authors.                       anxiety disorder health care visits and antidepressant and
    We thank the letter writers, statistical reviewers, and the       anxiolytic prescriptions in 2015 as a function of gender
original study authors—as well as the editorialist we invited to      incongruence diagnosis and gender-afﬁrming hormone
place this study’s ﬁndings in context (10)—for helping us to          and surgical treatment in the entire Swedish population.”
make clear to our readers and for the literature what the             The authors conclude that “the longitudinal association
article shows and what still remains to be investigated in            between gender-afﬁrming surgery and reduced likelihood
future research.                                                      of mental health treatment lends support to the decision
                                                                      to provide gender-afﬁrming surgeries to transgender indi-
REFERENCES                                                            viduals who seek them.” In support of this claim, the authors
 1. Bränström R, Pachankis JE: Reduction in mental health treatment   report that the time since “last gender-afﬁrming surgery” (in
    utilization among transgender individuals after gender-afﬁrming   2005–2014) was associated with reduced “mental health
    surgeries: a total population study. Am J Psychiatry 2020; 177:   treatment” (a combined variable of outpatient visits with a
    727–734
 2. Anckarsäter H, Gillberg C: Methodological shortcomings undercut   diagnosis of a mood or anxiety disorder and/or prescriptions
    statement in support of gender-afﬁrming surgery (letter). Am J    for antidepressants or anxiolytics) during 2015 (adjusted odds
    Psychiatry 2020; 177:764–765                                      ratio50.92, 95% CI50.87–0.98). The authors have also

764   ajp.psychiatryonline.org                                                                             Am J Psychiatry 177:8, August 2020
                  Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 2 of 9

                                                                                                                        LETTERS TO THE EDITOR


shown that the group of people diagnosed with gender                          Gender-Afﬁrmation Surgery Conclusion
incongruence have a dramatically worse overall mental                         Lacks Evidence
health outcome than the general population, which is, in fact,
the answer to their stated aim and research question, but this                TO THE EDITOR: We have concerns regarding severe short-
ﬁnding is not even referred to in the title or in the Conclusions             comings in the study by Bränström and Pachankis (1) that call
section of the article.                                                       into question the authors’ conclusion that it “provides timely
   In view of the claim that surgery was shown to be an                       support for policies that ensure coverage of gender-afﬁrming
efﬁcient treatment for gender incongruence, the following                     treatments.”
issues have to be raised:                                                        This study covered outcomes only for calendar year
                                                                              2015 for all individuals living in Sweden on December 31,
1. Variables, hypotheses, and analytical strategies were not                  2014. The retrospective metric of “time since last gender-
   described pre hoc. Adequate power analyses and cor-                        afﬁrming surgery” in Figure 1 in the article is easily mis-
   rections for multiple comparisons were not provided.                       interpreted as a prospective 10-year follow-up that did not
2. The article is vague or noninformative with respect to key                 occur and leaves open the question of number and type of
   aspects. Biological sex ratios are not provided. Surgeries                 prior surgeries.
   for complications or even unrelated surgeries (e.g., in the                   The 2,679 individuals diagnosed with gender incongruence
   skin or the larynx) may have been included. Lithium and                    in Sweden is a full order of magnitude below prevalence ex-
   atypical antipsychotic medications were not included as                    pectations from DSM-5. Table 3 in the article indicates that
   treatments for mood disorders, while a histamine blocker                   38% of these individuals had any kind of gender-afﬁrming
   such as hydroxyzine, which is mainly used for non-mental                   surgery, but only 53% of those had surgery of reproductive
   health problems, was. Outpatient visits for mood and                       organs. Given that such treatment in Sweden is free, ample
   anxiety disorders were included as “mental health treat-                   loss to follow-up is implied.
   ment” but not care for sleeping disorders, substance-                         Measured outcomes were limited to “mood and anxiety
   related disorders, major mental disorders, or any inpatient                disorder health care visits, antidepressant and anxiolytic
   psychiatric treatment.                                                     prescriptions, and hospitalization after a suicide attempt.”
3. The nonnormal distribution of data, known secular                          This selection excludes completed suicides, suicide attempts
   changes, age effects, or people who left Sweden and                        without subsequent hospitalization, health care visits and
   moved abroad, died from suicide or other causes, or had                    hospitalizations for other medical or psychological issues still
   surgery to desist were not considered in the interpreta-                   related to gender-afﬁrming surgeries, individuals refusing
   tion of the analyses.                                                      treatment, and individuals choosing self-medication with
   As the article stands, we actually have no way of knowing                  alcohol or illicit substances. Again, signiﬁcant loss to fol-
whether the four reported analyses of purported treatment                     low-up must be considered before declaring success.
effects (time elapsed since start of hormones OR since last                      Dhejne’s cohort study of 324 persons in Sweden un-
surgery BY outpatient mental health treatment OR suicide                      dergoing sex-reassignment surgery used 30 years of data,
attempt–related hospitalization), one of which was statisti-                  population controls, and matching by birth year, birth sex,
cally signiﬁcant by a small margin, were the ﬁrst analyses                    and reassigned sex (2). Through the Hospital Discharge
made or the ﬁnal setup chosen for publication after a “ﬁshing                 Register, the authors evaluated discharge diagnoses, external
expedition” in the database.                                                  causes of morbidity and mortality, and surgical procedure
   These methodological shortcomings preclude any state-                      codes. Compared with the general population, patients who
ment on the suitability of early surgery in persons seeking                   had sex reassignment surgery had 19 times the rate of
treatment for gender noncongruence based on the results                       completed suicide, almost three times the rate of all-cause
presented in this article.                                                    mortality, nearly three times the rate of inpatient psychiatric
                                                                              care, and close to ﬁve times the rate of suicide attempts.
REFERENCE                                                                        These important ﬁndings could have been updated to the
1. Bränström R, Pachankis JE: Reduction in mental health treatment            current period, given the sharp rise in adolescent case pre-
   utilization among transgender individuals after gender-afﬁrming            sentations, use of puberty blockers, and changes in cross-sex
   surgeries: a total population study. Am J Psychiatry 2020; 177:            hormones from agents like ethinyl estradiol to 17b-estradiol.
   727–734
                                                                                 For those whose last surgery was 10 or more years earlier,
                                       Henrik Anckarsäter, M.D., Ph.D.        how many completed suicide, died of other causes, or left
                                      Christopher Gillberg, M.D., Ph.D.       Sweden prior to study initiation? A drop in hospitalizations
Centre for Ethics, Law and Mental Health (Anckarsäter), and Gillberg Neuro-
                                                                              for suicide attempts alone provides a very incomplete picture.
psychiatry Centre (Gillberg), University of Gothenburg, Gothenburg, Sweden.   When the data for such ﬁndings are accessible in the Swedish
Send correspondence to Dr. Anckarsäter (henrik.anckarsater@neuro.gu.se).      national registers, this omission is glaring.
The authors report no ﬁnancial relationships with commercial interests.          The lack of control subjects, the limited 1-year time frame,
Accepted May 18, 2020.                                                        and the avoidance of examining completed suicides and
Am J Psychiatry 2020; 177:764–765; doi: 10.1176/appi.ajp.2020.19111117        psychiatric hospitalizations are substantial study shortfalls.

Am J Psychiatry 177:8, August 2020                                                                                 ajp.psychiatryonline.org   765
                   Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 3 of 9

LETTERS TO THE EDITOR


The study supports only weak conclusions about psychiatric                             When one views the data on which these analyses are based,
medication usage and nothing decisive about suicidality.                            as presented in Figure 1 in the article, some very clear features
In overlooking so much available data, this study lacks                             emerge. First, there is obviously no general correlation between
the evidence to support its progender-afﬁrmation surgery                            the outcomes and time since surgery. Rather, a spike in suicide
conclusion.                                                                         attempts is seen in the year after surgery (in 2.8% of the pa-
                                                                                    tients), which falls off over the next 1–2 years, and to a lesser
                                                                                    extent, there is also a spike in the proportion of patients re-
REFERENCES
1. Bränström R, Pachankis JE: Reduction in mental health treatment                  ceiving mental health treatment in the ﬁrst year, going up to
   utilization among transgender individuals after gender-afﬁrming                  45.3%. There is also a low rate of mental health treatment
   surgeries: a total population study. Am J Psychiatry 2020; 177:                  among patients who received surgery 10 or more years
   727–734                                                                          earlier. This may reﬂect the fact that in the past, patients
2. Dhejne C, Lichtenstein P, Boman M, et al: Long-term follow-up of                 with mental health problems would have been less likely to
   transsexual persons undergoing sex reassignment surgery: cohort
   study in Sweden. PLoS One 2011; 6:e16885
                                                                                    be offered surgery.
                                                                                       The study conﬁrms the strong association between psy-
                                                     Andre Van Mol, M.D.            chiatric morbidity and the experience of incongruity between
                                                  Michael K. Laidlaw, M.D.
                                                                                    gender identity and biological sex. However, the study does
                                                   Miriam Grossman, M.D.
                                                    Paul R. McHugh, M.D.            not demonstrate that either hormonal treatment or surgery
                                                                                    has any effect on this morbidity. It seems that the main
Family Practice, Dignity Health Medical Group North State, Redding, Calif. (Van     message of this article is that the incidence of mental health
Mol); Michael K. Laidlaw, M.D., Inc., Rocklin, Calif. (Laidlaw); Miriam Grossman,
M.D., Psychiatry, New York (Grossman); Department of Psychiatry and Be-             problems and suicide attempts is especially high in the year
havioral Sciences, Johns Hopkins University, Baltimore (McHugh).                    after the completion of gender-afﬁrming surgery and that
Send correspondence to Dr. Laidlaw (docdrlaidlaw@gmail.com).                        increased support in this period might be indicated.
Dr. McHugh is listed as a coauthor of the Mini-Mental State Examination. The
other authors report no ﬁnancial relationships with commercial interests.
Accepted May 18, 2020.
                                                                                    REFERENCE
                                                                                    1. Bränström R, Pachankis JE: Reduction in mental health treatment
Am J Psychiatry 2020; 177:765–766; doi: 10.1176/appi.ajp.2020.19111130
                                                                                       utilization among transgender individuals after gender-afﬁrming sur-
                                                                                       geries: a total population study. Am J Psychiatry 2020; 177:727–734
Study of Transgender Patients: Conclusions                                                                                          David Curtis, M.D., Ph.D.
Are Not Supported by Findings                                                       UCL Genetics Institute, University College London, London; and Centre for
                                                                                    Psychiatry, Queen Mary University of London, London.
TO THE EDITOR: The study of transgender individuals by
                                                                                    Send correspondence to Prof. Curtis (d.curtis@ucl.ac.uk).
Bränström and Pachankis claims to demonstrate a reduction
                                                                                    The author reports no ﬁnancial relationships with commercial interests.
in mental health treatment utilization after gender-afﬁrming
                                                                                    Accepted May 18, 2020.
surgery but, in fact, demonstrates no such thing (1).
                                                                                    Am J Psychiatry 2020; 177:766; doi: 10.1176/appi.ajp.2020.19111131
   The only result they present that they claim is statistically
signiﬁcant is that there is an association between years since
last gender-afﬁrming surgery and recent mental health                               Calling Into Question Whether Gender-
treatment (adjusted odds ratio50.92, 95% CI50.87–0.98).                             Afﬁrming Surgery Relieves Psychological
This result makes no sense as it stands because analysis of a
                                                                                    Distress
quantitative measure against an outcome does not produce an
odds ratio. Presumably, the authors must mean that each year                        TO THE EDITOR: The study by Bränström and Pachankis (1)
since surgery is associated with an odds ratio of 0.92. There                       shows a reduction in mental health treatments and hospi-
are also discrepancies between the data discussed in the text                       talization after suicide attempts with increased time after
and in the tables. For example, the authors quote the per-                          masculinizing or feminizing surgeries.
centage of patients with gender incongruence who received                               The data presented in Figure 1 in the article support
no treatment as 29% in the text but 29.6% in Table 3 and, more                      ﬁndings from previous studies showing that transgender
importantly, the percentage of patients who received surgery                        individuals have baseline mental health distress that is higher
as 48% in the text but only 38.0% in the table. However, the                        than that of the general population, but it is not possible to
key statistical criticism is that they have failed to carry out                     conclude from these data whether gender-afﬁrming surgery
standard corrections for multiple testing. As they tested two                       relieves that distress.
interventions, hormone treatment and surgery, against two                               According to the study, mental health utilization rates
outcomes, mental health treatment and suicide attempts,                             were highest in the perioperative period. However, the data
they performed four tests. Because the upper conﬁdence                              also could be interpreted as showing that masculinizing or
interval that they quote is very close to 1, it is obvious that if                  feminizing surgeries were the actual cause of increased
appropriate correction for multiple testing had been applied,                       mental health utilization. Surgery is a known risk factor for
then none of the results would have been deemed signiﬁcant.                         the development of depression (2) and may have caused a

766   ajp.psychiatryonline.org                                                                                           Am J Psychiatry 177:8, August 2020
                  Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 4 of 9

                                                                                                                            LETTERS TO THE EDITOR


deterioration in mental health in a population of individuals                    The Effect of Gender-Afﬁrming Treatment on
who already had more psychological distress, which abated                        Psychiatric Morbidity Is Still Undecided
with time since surgery. It is just as possible that mental
health improved as individuals had fewer surgeries.                              TO THE EDITOR: In this issue of the Journal, Bränström and
    After the initial 11% drop in mental health visits in the ﬁrst               Pachankis study mental health treatment and suicide attempts
year after surgery, there was very little change in mental                       in persons diagnosed with gender dysphoria in Sweden (1).
health visits (5.6% over 9 years), and there was a further 11%                   Their claim that the study shows that gender-afﬁrming treat-
fall in the $10-year group. It is not clear what caused the                      ment reduces the risk of mental health treatment and suicide
reduction in the two markers for mental health distress past                     attempts is misleading because the study design is ﬂawed.
the 10-year mark. Loss to follow-up, death from suicide of the                      The authors ﬁrst found what was already known (2): the
most psychologically distressed individuals, or death from                       rate of psychiatric morbidity is much higher in persons with
cardiovascular disease, all known to be increased in the                         gender dysphoria compared with the general population. The
transgender population, could have falsely skewed the $10-                       authors then explored if the risk for mental health treatment
year data. Comparisons with a control group would be best                        changes as a function of years since starting hormonal
to answer these questions.                                                       treatment. They ﬁnd no effect (odds ratio51.0), but they do
    In addition, there are only 19 people in the $10-year group                  ﬁnd a trend toward increased risk of suicide attempts as a
who underwent gender-afﬁrming surgery. A total of 21.1% of                       function of years since starting hormonal treatment. In their
them received mental health treatment, which is only four                        key analysis, allegedly showing that gender-afﬁrming surgery
people. This means that a single mental health utilization                       decreases risk for psychiatric treatment and suicide attempts,
event in either direction would change the calculated rate of                    they relate these negative outcomes to the number of years
utilization by 5%. However, the assertion that gender-                           since surgery. Contrary to what the authors repeatedly claim,
afﬁrming surgeries reduce mental health visits by 8% is                          they do not employ a longitudinal design but conduct a
highly dependent upon this sudden drop in rates in the                           retrospective analysis unﬁt for their research question.
$10-year group of only 19 people.                                                   First, the authors include only persons who were alive in
    Finally, no information is given about the composition of                    2014. That means that those who died by suicide before
the year 1 and $10-year groups, but given the changing ep-                       2014—and hence were at highest risk for suicide attempt—are
idemiology of gender dysphoria in Sweden (3), the year                           excluded and confound the results. Second, any analysis
1 group likely included a higher percentage of younger natal                     starting with a negative event is bound to ﬁnd a decreased risk
females than the $10-year group, which likely had more older                     for related negative outcomes with increasing time after the
natal males, making comparisons between the year 1 and $10-                      event. To exemplify this point, the rate of antidepressant
year groups problematic.                                                         treatment would decrease with time after a suicide attempt.
    Because of the limitations in the study design, it is not                    This does not mean that suicide attempts cause a decrease in
possible to determine the cause of the differences in mental                     risk of antidepressant treatment; it is merely a case of re-
health service utilization or whether true reductions in                         gression toward the mean. Third, persons undergoing gender
psychological distress actually occurred. Therefore, the au-                     transition have, by deﬁnition, contact with mental health
thors’ conclusion that the results of their study should be                      services in Sweden. After the transition, persons are followed
interpreted to support policies that provide gender-afﬁrming                     up by endocrinologists and sometimes general practitioners;
surgeries cannot be supported.                                                   only those with persistent mental health issues are followed
                                                                                 in psychiatric care. The authors’ ﬁnding of lower rates of
                                                                                 mental health treatment with increasing time after surgery is
REFERENCES                                                                       therefore not only a case of regression toward the mean, but it
1. Bränström R, Pachankis JE: Reduction in mental health treatment               also follows from the standards of care and is not a proxy for
   utilization among transgender individuals after gender-afﬁrming sur-
                                                                                 improved mental health.
   geries: a total population study. Am J Psychiatry 2020; 177:727–734
2. Wilson BR, Tringale KR, Hirshman BR, et al: Depression after spinal              Because the authors do not present data prior to gender-
   surgery: a comparative analysis of the California outcomes database.          afﬁrming surgery, the study is uninformative with regard to
   Mayo Clin Proc 2017; 92:88–97                                                 the effects on psychiatric morbidity. Moreover, the authors
3. Landén M: [Dramatic increase in adolescent gender dysphoria re-               miss the one conclusion that can be drawn: that the peri-
   quires careful consideration.] Lakartidningen 2019; 116 (Swedish)
                                                                                 operative transition period seems to be associated with high
                                                 William J. Malone, M.D.         risk for suicide attempt. Future research should use properly
                                                       Sven Roman, M.D.          designed observational studies to answer the important
Idaho College of Osteopathic Medicine, Boise (Malone); Dr. Roman is in private
                                                                                 question as to whether gender-afﬁrming treatment affects
practice in child and adolescent psychiatry in Stockholm.                        psychiatric outcomes.
Send correspondence to Dr. Malone (malone.will@gmail.com).
The authors report no ﬁnancial relationships with commercial interests.
                                                                                 REFERENCES
Accepted May 18, 2020.                                                           1. Bränström R, Pachankis JE: Reduction in mental health treatment
Am J Psychiatry 2020; 177:766–767; doi: 10.1176/appi.ajp.2020.19111149              utilization among transgender individuals after gender-afﬁrming

Am J Psychiatry 177:8, August 2020                                                                                     ajp.psychiatryonline.org   767
                  Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 5 of 9

LETTERS TO THE EDITOR


   surgeries: a total population study. Am J Psychiatry 2020; 177:             surgical correction (0.9% of 221) and one case 2–3 years after
   727–734                                                                     the last surgical treatment (0.5% of 198), while none occurred
2. Dhejne C, Lichtenstein P, Boman M, et al: Long-term follow-up of
                                                                               more than 3 years after the last surgery. Thus, 13 individuals
   transsexual persons undergoing sex reassignment surgery: cohort
   study in Sweden. PLoS One 2011; 6:e16885                                    (10 plus two plus one) of the 22 persons who were hospi-
                                                                               talized for a suicide attempt in 2015 had undergone gender-
                                             Mikael Landén, M.D., Ph.D.
                                                                               corrective surgery. Consequently, nine of them (22 minus 13)
Institute of Neuroscience and Physiology, Sahlgrenska Academy, University of   had not undergone any gender-afﬁrmation surgery.
Gothenburg, Gothenburg, Sweden; and Department of Medical Epidemiology             This corresponds to an odds ratio of 2.37 (95% CI51.01–5.56,
and Biostatistics, Karolinska Institutet, Stockholm.
                                                                               p50.047). Hence, among the individuals examined in the study,
Send correspondence to Dr. Landén (mikael.landen@gu.se).
                                                                               the risk of being hospitalized for a suicide attempt was 2.4 times
Dr. Landén has received lecture honoraria from Lundbeck.
                                                                               higher if they had undergone gender-corrective surgery than if
Accepted May 18, 2020.
                                                                               they had not. Whether this is a causal relation (i.e., that surgery
Am J Psychiatry 2020; 177:767–768; doi: 10.1176/appi.ajp.2020.19111165
                                                                               actually worsens the poor mental health in individuals with
                                                                               gender dysphoria) cannot be determined. Nevertheless, the data
Gender-Corrective Surgery Promoting Mental                                     presented in the article do not support the conclusion that
Health in Persons With Gender Dysphoria Not                                    surgery is beneﬁcial to mental health in individuals with gender
                                                                               dysphoria.
Supported by Data Presented in Article
TO THE EDITOR: The article by Bränström and Pachankis                          REFERENCE
(1) examines the psychiatric health of persons who have                        1. Bränström R, Pachankis JE: Reduction in mental health treatment
                                                                                  utilization among transgender individuals after gender-afﬁrming sur-
obtained a diagnosis of gender dysphoria between 2005 and                         geries: a total population study. Am J Psychiatry 2020; 177:727–734
2015 compared with the general population. The variables
                                                                                                                               Agnes Wold, M.D., Ph.D.
examined were psychiatric diagnosis, prescription of psy-
chiatric drugs (anxiolytics and antidepressants), and hospi-                   Department of Infectious Diseases, Institute of Biomedicine, Sahlgrenska
talization for suicide attempt in 2015.                                        Academy, University of Gothenburg, Gothenburg, Sweden.

    The results conﬁrm what is already known, that is, that as                 Send correspondence to Dr. Wold (agnes.wold@microbio.gu.se).

a group, persons with gender dysphoria suffer from poorer                      The author reports no ﬁnancial relationships with commercial interests.

psychiatric health than the general population.                                Accepted May 18, 2020.

    However, the title of the article implies that gender-                     Am J Psychiatry 2020; 177:768; doi: 10.1176/appi.ajp.2020.19111170

corrective surgery promotes mental health in this group,
and the authors conclude in the Abstract section that the                      Confounding Effects on Mental Health
study “lends support to the decision to provide gender-
                                                                               Observations After Sex Reassignment Surgery
afﬁrming surgeries to transgender individuals who seek
them.” In my opinion, this conclusion is not supported by the                  TO THE EDITOR: Bränström and Pachankis (1) report that
data presented in the article.                                                 Swedes with gender dysphoria who had undergone sex
    The most straightforward method to test whether surgery                    reassignment surgery in the decade to 2015 had a declining
contributes to better psychological health would be to                         need for mental health treatment (as shown in Figure 1 in the
compare the health of those who underwent surgery with                         article), leading them to consider that sex reassignment sur-
those who did not.                                                             gery improves mental health. However, the same data may be
    Of the persons diagnosed with gender dysphoria pre-                        modeled in a way that leads to the opposite conclusion.
sented in the article, 1,018 had undergone surgery, while 1,661                   Except for a reduction after the perioperative year,
had not. There were 22 individuals who were hospitalized in                    Bränström and Pachankis found no further signiﬁcant de-
2015 for a suicide attempt. The authors do not state how many                  crease in mental health treatment between the ﬁrst and ninth
of these individuals had received surgery, but this may be                     years after surgery. They allowed for the increase in sex
calculated by combining the data from Table 3 and Figure 1 in                  reassignment surgery from 2005 on but overlooked the in-
the article. Figure 1 shows the proportion of persons with                     crease in co-occurring mental health issues, which rose after
gender dysphoria who were hospitalized for suicide attempt                     2005 but especially from about 2009 (2). A simple qualitative
in 2015, grouped according to the time that had elapsed since                  model illustrates how a dramatic change over time in mental
the last gender-corrective surgery. Table 3 shows the number                   health issues will affect the number of individuals accessing
of individuals with gender dysphoria, grouped according to                     mental health treatment in 2015. In our Figure 1, the upper
the time elapsed since last surgical operation (“Time since last               line depicts the rise in the number of sex reassignment
gender-afﬁrming surgical treatment”).                                          surgeries, and the lower dark line depicts the rise in co-
    By combining these data, we can calculate that 10 of the                   occurrence of mental health issues, assuming a ﬁnal rise of
suicide attempts (2.8% of 353) occurred during the same year                   200% and a ﬁnal co-occurrence of 75% (3).
that the last surgical correction was made (“perioperative”                       Because patients undergoing this surgery in the years
group in Figure 1). Two cases occurred 1 year after the last                   closest to 2015 had higher rates of co-occurring mental health

768   ajp.psychiatryonline.org                                                                                      Am J Psychiatry 177:8, August 2020
                                                                                                       Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 6 of 9

                                                                                                                                                                                                                  LETTERS TO THE EDITOR


FIGURE 1. Qualitative model of the number of sex reassignment                                                                                                      However, if in fact this surgery aggravates a mental health
surgeries and co-occurrence of mental health issues among                                                                                                       condition by, say, 25%, then a more moderate fall in mental
individuals accessing mental health treatmenta
                                                                                                                                                                health utilization results (see the dashed line in Figure 2). The
                                                                                          400                                                                   qualitative approximation of this curve with the reduction
                                                                                                                                                                described by Bränström and Pachankis (in their Figure 1) is
    Number of Patients and Comorbidity Percentage




                                                                                          350
                                                                                                                                                                striking. Therefore, accounting for the increase in mental
                                                                                                                                                                health issues from 2005, together with an assumption of
                                                                                          300
                                                                                                                                                                increased mental health treatment due to this surgery, ﬁts the
                                                                                                                                                                data in the article and overturns the authors’ conclusions,
                                                                                          250
                                                                                                                                                                suggesting that sex reassignment surgery is in fact associated
                                                                                                                                                                with increased mental health treatment.
                                                                                          200


                                                                                          150                                                                   REFERENCES
                                                                                                                                                                1. Bränström R, Pachankis JE: Reduction in mental health treatment
                                                                                          100                                                                      utilization among transgender individuals after gender-afﬁrming sur-
                                                                                                                                                                   geries: a total population study. Am J Psychiatry 2020; 177:727–734
                                                                                                                                                                2. Lukianoff G, Haidt J: The Coddling of the American Mind: How
                                                                                           50
                                                                                                                                                                   Good Intentions and Bad Ideas Are Setting Up a Generation for
                                                                                                                                                                   Failure. New York, Penguin, 2018
                                                                                           0                                                                    3. Kaltiala-Heino R, Sumia M, Työläjärvi M, et al: Two years of gender
                                                                                                2005      2007       2009          2011       2013       2015      identity service for minors: overrepresentation of natal girls with
                                                                                                                            Year                                   severe problems in adolescent development. Child Adolesc Psychiatry
a                                                                                                                                                                  Ment Health 2015; 9:9
    The orange boxes indicate the number of patients, the green line indicates
    the number of sex reassignment surgeries, and the dark line indicates the                                                                                                                                            Avi Ring, Ph.D.
    percentage of co-occurrence of mental health issues.
                                                                                                                                                                                                                William J. Malone, M.D.

                                                                                                                                                                Pharmacy Department, University of Oslo, Oslo (Ring); and Idaho College of
FIGURE 2. Estimation of mental health utilization by individuals in                                                                                             Osteopathic Medicine, Boise (Malone).
the years after sex reassignment surgerya
                                                                                                                                                                Send correspondence to Dr. Ring (avi.ring@gmail.com).
                            Estimated Change in Mental Health Treatment Utilization (%)




                                                                                          60                                                                    The authors report no ﬁnancial relationships with commercial interests.
                                                                                                                                                                Accepted May 18, 2020.
                                                                                                                                                                Am J Psychiatry 2020; 177:768–769; doi: 10.1176/appi.ajp.2020.19111169
                                                                                          50


                                                                                                                                                                Toward Rigorous Methodologies for
                                                                                          40
                                                                                                                                                                Strengthening Causal Inference in the
                                                                                                                                                                Association Between Gender-Afﬁrming Care
                                                                                          30
                                                                                                                                                                and Transgender Individuals’ Mental Health:
                                                                                                                                                                Response to Letters
                                                                                          20
                                                                                                                                                                TO THE EDITOR: Increasing attention has been paid to
                                                                                                                                                                identifying the best way to support transgender individuals
                                                                                          10                                                                    seeking gender-afﬁrming care. This attention springs from
                                                                                                                                                                the increasing number of individuals seeking such care in
                                                                                                                                                                many countries worldwide, coupled with a lack of sufﬁcient
                                                                                           0
                                                                                                0   1    2       3   4      5      6      7    8     9    10    knowledge to provide evidence-based treatment recom-
                                                                                                         Years After Sex Reassignment Surgery                   mendations. This attention is also reﬂected in the letters
a
    The dotted line portrays projected mental health treatment utilization                                                                                      to the editor (1–7) submitted in response to our article in
    assuming aggravation of a mental health condition after sex reassign-                                                                                       this issue in which we describe mental health treatment
    ment surgery. The solid line portrays projected mental health treatment                                                                                     utilization among transgender individuals seeking gender-
    utilization assuming no aggravating effects after sex reassignment
    surgery.                                                                                                                                                    afﬁrming care in Sweden compared with the general pop-
                                                                                                                                                                ulation, and as a function of time since last gender-afﬁrming
issues than those whose surgery happened longer ago, we                                                                                                         surgery (8).
would expect the decline in mental health treatment to be                                                                                                          The letter writers question our conclusion that our study
pronounced (see the solid line in Figure 2), and with a                                                                                                         “lends support to the decision to provide gender-afﬁrming
beneﬁcial effect of the surgery over time, the fall should be                                                                                                   surgeries to transgender individuals who seek them.” Their
even more signiﬁcant. Yet surprisingly, Bränström and                                                                                                           concerns about this conclusion can be summarized into three
Pachankis found only a very small decline over time.                                                                                                            types:

Am J Psychiatry 177:8, August 2020                                                                                                                                                                          ajp.psychiatryonline.org      769
                 Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 7 of 9

LETTERS TO THE EDITOR


Concern 1: The analysis focused on mental health treatment        with a gender incongruence diagnosis. We focus on mental
  utilization during one speciﬁc year (i.e., 2015) rather than    health treatment utilization during one speciﬁc year (the
  during a longer follow-up period, such as before and after      latest for which we had data), and we used the total Swedish
  provision of gender-afﬁrming treatment.                         population as a comparison group. First, to answer whether
Concern 2: The study did not employ an adequate comparison        transgender individuals seeking gender-afﬁrming care have
  group.                                                          an increased risk of mental health treatment utilization
Concern 3: The study did not sufﬁciently highlight the elevated   compared with the general population, we compared the
  mental health care needs of transgender individuals seeking     prevalence of treatment for mood and anxiety disorders
  gender-afﬁrming care during the perioperative period.           among those with and without a gender incongruence di-
                                                                  agnosis among all individuals living in Sweden. Second,
    Our study was motivated by two aims informed by the
                                                                  to answer whether odds of mental health treatment utili-
literature and the need for more knowledge in this ﬁeld: ﬁrst,
                                                                  zation among transgender individuals who received gender-
to examine if transgender individuals seeking gender-
                                                                  afﬁrming care are lower as a function of number of years since
afﬁrming care have an increased risk of mental health
                                                                  receiving gender-afﬁrming care, we evaluated mental health
treatment utilization compared with the general popula-
                                                                  treatment utilization in 2015 among those with a gender
tion; and second, to examine if mental health treatment
                                                                  incongruence diagnosis as a function of time since the ini-
utilization among transgender individuals who received
                                                                  tiation of gender-afﬁrming hormone treatment and the last
gender-afﬁrming care decreases as a function of number of
                                                                  gender-afﬁrming surgical treatment.
years since receiving gender-afﬁrming care.
                                                                      As outlined below, although this design is capable of ruling
    In our article, we describe the background to our analytic
                                                                  out certain threats to validity (e.g., confounding by secular
decisions and discuss the limitations that our particular
                                                                  trends), it is incapable of ruling out others (e.g., loss to
study design and analytic approach introduce. Many of the
                                                                  mortality).
concerns raised by the letter writers are discussed at the
conclusion of the article. In the article, we speciﬁcally call
                                                                  Responses to the Letters
for further longitudinal studies that assess within-person
                                                                  Response to concern 1. The ﬁrst concern is that our analysis
changes in mental health treatment utilization before and
                                                                  focused on mental health treatment utilization during one
after treatment. In the article, we also note that our ap-
                                                                  speciﬁc year (i.e., 2015) rather than during a longer follow-up
proach was capable of ascertaining mental health only
                                                                  period, such as before and after provision of gender-afﬁrming
among those alive in 2015 and did not capture outcomes
                                                                  treatment. This decision was made to control for several
among the deceased. Several of the letter writers’ concerns
                                                                  important factors. First, the situation for transgender indi-
are drawn from assumptions about what our study meth-
                                                                  viduals has changed rapidly in the past 10–15 years. In
odology theoretically should have been or could have been
                                                                  Sweden, legislation affecting transgender individuals (e.g.,
but ultimately was not.
                                                                  removal of sterilization as a requirement for change of legal
    The letter writers suggest more ideal methodologies for
                                                                  gender; increased protection of transgender individuals in
identifying any causal impact of gender-afﬁrming care on
                                                                  hate-speech legislation) has improved at the same time that
mental health treatment utilization, similar to what we
                                                                  population attitudes have become more accepting (9, 10).
wrote in our article. As outlined below, we join them in
                                                                  Second, the proportion of individuals in the population
aspiring toward such methodologies capable of more rig-
                                                                  treated for mental health problems has increased over time.
orously establishing this impact. We also perform additional
                                                                  Third, access to gender-afﬁrming care has also increased over
analyses permitted by our current data to start to move toward
                                                                  time. By restricting our outcome assessment period to one
that goal.
                                                                  year, 2015, the most recent year for which we had data, we
                                                                  were able to remove the inﬂuence of these secular trends
Our Analytic Strategy                                             in transgender acceptance, visibility, and treatment utiliza-
There is a great need for higher-quality studies using more       tion (both gender-afﬁrming treatment and mental health
representative samples of transgender individuals seeking         treatment).
gender-afﬁrming care to better understand this population’s          Although our chosen strategy addressed many of the
mental and physical health care needs and the effects of          problems of these secular effects, it has several drawbacks.
gender-afﬁrming care. Much current evidence derives pri-          Because we looked at mental health treatment utilization in
marily from small studies with cross-sectional designs,           one speciﬁc year, we could not follow individuals over time.
nonprobability samples, and self-reported treatment expo-         Our analysis of time since last gender-afﬁrming surgical
sures and mental health outcomes. Our study does not. Al-         treatment compared groups of individuals with varying
though it is not capable of overcoming all threats to validity,   lengths of time since their last treatment. It is possible
our study design represents an improvement over much              that other factors, such as age and a changing proportion
previous research.                                                of individuals of different legal genders who have sought
   Ours is an observational study based on registry data re-      gender-afﬁrming care over time, could inﬂuence these com-
garding mental health treatment utilization among individuals     parisons. Therefore, we controlled for those sociodemographic

770   ajp.psychiatryonline.org                                                                   Am J Psychiatry 177:8, August 2020
               Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 8 of 9

                                                                                                               LETTERS TO THE EDITOR


factors in our analyses. Another drawback to using only one          incongruence seek only gender-afﬁrming hormonal treat-
year of mental health treatment utilization data is that our         ment and not gender-afﬁrming surgical treatment; others
analysis contains a very small number of suicide attempts            seek no treatment at all. The group diagnosed with gender
and no information about previous attempts and completed             incongruence not receiving surgery is a heterogeneous group,
suicides. Studies employing prospective cohort designs are           including those with no intention to seek surgery, that would
needed to better understand suicidality within this group            be inappropriate as a comparison group for those receiving
and its associations with gender-afﬁrming care. Any con-             surgery. However, to be responsive to some of the letter
clusion regarding suicidality in our present study should be         writers’ interest in comparing individuals with a gender
interpreted with this limitation in mind. This limitation is         incongruence diagnosis who received and did not receive
reported in our article.                                             gender-afﬁrming surgery, we have created a matched group
                                                                     of individuals with a gender incongruence diagnosis who
Response to concern 2. The second concern is that our study          have not received surgery. These individuals were each
design lacked an adequate comparison group. To answer                matched to an individual with a gender incongruence di-
whether transgender individuals seeking gender-afﬁrming              agnosis who had received gender-afﬁrming surgery by age,
care have an increased risk of mental health treatment uti-          legal gender, education, and country of birth. When com-
lization compared with the general population, we used the           paring the mental health treatment outcomes between the
total population without a gender incongruence diagnosis as a        two groups (Table 1), we found no signiﬁcant difference in
comparison group. Because the total population differs in            the prevalence of treatment for mood disorders and no
signiﬁcant ways from the group diagnosed with gender in-             signiﬁcant difference in the prevalence of hospitalization
congruence, we adjusted our analysis for all available soci-         after suicide attempt. However, individuals diagnosed with
odemographic variables (i.e., age, legal gender, education,          gender incongruence who had received gender-afﬁrming
income, urbanicity, and country of birth). An alternative way        surgery were more likely to be treated for anxiety disorders
of testing this aim would be to create a comparison group            compared with individuals diagnosed with gender in-
matched on important demographic variables, which we have            congruence who had not received gender-afﬁrming surgery.
now done. Speciﬁcally, we now compare individuals di-                As reported in the article, the statistical test for hospitali-
agnosed with gender incongruence with an equally sized               zation after suicide attempt must be interpreted with
group without such a diagnosis matched by age, legal gender,         caution. As noted above, limited information can be drawn
education, and country of birth. The results are presented in        from this particular comparison.
Tables S1 and S2 in the online supplement, and they indicate a          Another comparison group could have involved individuals
similar pattern of results as reported in our article, with only a   without a gender incongruence diagnosis undergoing a surgical
slightly reduced disparity in the odds of mental health              treatment for which a thorough mental health assessment is
treatment utilization when individuals diagnosed with gen-           required, as it is for gender-afﬁrming surgery. However, we are
der incongruence are compared with matched control sub-              unaware of any such surgical treatment. Such a comparison
jects (instead of with the full population without gender            group would have, theoretically, enabled us to partially over-
incongruence, as was done in the original analysis).                 come two threats to the validity of our ﬁnding that odds of
    To determine if mental health treatment utilization among        mental health treatment are lower as a function of time since
transgender individuals receiving gender-afﬁrming care de-           ﬁnal gender-afﬁrming surgery. The ﬁrst threat is that people are
creases as a function of number of years since receiving gender-     required to be screened for mental health problems before
afﬁrming care, we did not use a comparison group but tested          gender-afﬁrming surgery and might therefore have particularly
the association between both year since initiation of gender-        high odds of mental health treatment in the perioperative year
afﬁrming hormone treatment and year since last gender-               because of their perhaps involuntary receipt of mental health
afﬁrming surgical treatment with mental health treatment             services. These individuals might be less likely to voluntarily
utilization in 2015. As a reference, we included the proportion      seek treatment for mental health problems with greater time
of the general population treated for mental health conditions       since surgery. The second threat is that because we assessed
in 2015 in Figure 1 of our article. We have added the proportion     only the mental health of individuals who were alive in 2015,
of the matched control subjects treated for mental health            individuals who died by suicide or migrated would not be in-
problems in 2015 to Figure S1 in the online supplement.              cluded; greater time since last surgical treatment comes with
    Like some of the letter writers suggest, we also considered      greater time for suicide or migration to happen.
using a stronger comparison group but found the options
unsatisfactory, if not impossible. Perhaps the most obvious          Response to concern 3. The third concern is that the study did
comparison would have been individuals with a gender in-             not sufﬁciently highlight the elevated mental health care
congruence diagnosis who had not received surgical treat-            needs of transgender individuals seeking gender-afﬁrming
ment. This would be a strong comparison group if all                 care during the perioperative period. The letter writers
individuals diagnosed with gender incongruence are, in fact,         highlight this important ﬁnding of our study that we did not
seeking gender-afﬁrming surgical treatment. However, this            sufﬁciently emphasize originally. Speciﬁcally, regardless of
is not the case. Some individuals diagnosed with gender              the effect of gender-afﬁrming care on mental health treatment

Am J Psychiatry 177:8, August 2020                                                                        ajp.psychiatryonline.org   771
                    Case 4:21-cv-00450-JM Document 45-13 Filed 07/09/21 Page 9 of 9

LETTERS TO THE EDITOR


TABLE 1. Mood- and anxiety-related health care visits, antidepressant and anxiolytic prescriptions, and hospitalization after suicide
attempt in 2015 among individuals diagnosed with gender incongruence in Sweden between 2005 and 2015, by gender-afﬁrmative
surgery status
                                      Individuals Diagnosed With Gender         Individuals Diagnosed With Gender
                                      Incongruence Who Have Received          Incongruence Who Have Not Received
                                     Gender-Afﬁrmative Surgery (N51,018)      Gender-Afﬁrmative Surgery (N51,018)a                       Analysis
2015 Treatment Outcome                        N                      %                  N                       %             Odds Ratio       95% CI
Psychiatric outpatient visits
  Any mood disorder                           98                     9.6                88                      8.6               1.13       0.83–1.52
  Any anxiety disorder                        85                     8.3                62                      6.1               1.40       1.00–1.97
Prescribed medication
  Any antidepressant                         301                   29.6               292                     28.7                1.04       0.86–1.26
    treatment
  Any anxiolytic treatment                   215                    21.1               149                     14.6               1.56        1.24–1.96
Inpatient visit (hospitalization               13                    1.3                  7                     0.7               1.87       0.74–4.70
  after suicide attempt)
a
    Control group matched by age, gender, education, and country of birth.

utilization, our results show that the mental health care needs              REFERENCES
of this population are substantial in the year surrounding                    1. Anckarsäter H, Gillberg C: Methodological shortcomings undercut
                                                                                 statement in support of gender-afﬁrming surgery (letter). Am J
the last gender-afﬁrming surgery. These results highlight the
                                                                                 Psychiatry 2020; 177:764–765
need for further research and clinical attention to be paid to                2. Van Mol A, Laidlaw MK, Grossman M, et al: Gender-afﬁrmation surgery
the stressors and needed supports of this period (11).                           conclusion lacks evidence (letter). Am J Psychiatry 2020; 177:765–766
   In sum, the letter writers point out that although our study               3. Curtis D: Study of transgender patients: conclusions are not sup-
design addressed some threats to validity (e.g., confounding by                  ported by ﬁndings (letter). Am J Psychiatry 2020; 177:766
                                                                              4. Malone WJ, Roman S: Calling into question whether gender-
secular trends), it introduced others (e.g., loss to mortality).
                                                                                 afﬁrming surgery relieves psychological distress (letter). Am J
While the design clearly establishes that individuals diagnosed                  Psychiatry 2020; 177:766–767
with gender incongruence utilized more mental health care                     5. Landén M: The effect of gender-afﬁrming treatment on psychiatric
than the general population in 2015, especially during the                       morbidity is still undecided (letter). Am J Psychiatry 2020; 177:
perioperative period, like most extant research on the topic,                    767–768
                                                                              6. Wold A: Gender-corrective surgery promoting mental health in
the design is incapable of establishing a causal effect of gender-
                                                                                 persons with gender dysphoria not supported by data presented in
afﬁrming care on mental health treatment utilization.                            article (letter). Am J Psychiatry 2020; 177:768
                                                                              7. Ring A, Malone WJ: Confounding effects on mental health obser-
Should the Concluding Message of Our Study Have                                  vations after sex reassignment surgery (letter). Am J Psychiatry 2020;
                                                                                 177:768–769
Been More Moderate?
                                                                              8. Bränström R, Pachankis JE: Reduction in mental health treatment
Our conclusion based on the ﬁndings at hand in the article,                      utilization among transgender individuals after gender-afﬁrming
which used neither a prospective cohort design nor a ran-                        surgeries: a total population study. Am J Psychiatry 2020; 177:
domized controlled trial design, was too strong. However,                        727–734
given the urgent need for more knowledge about the mental                     9. Flores AR, Park A: Polarized Progress: Social Acceptance of LGBT
                                                                                 People in 141 Countries, 1981 to 2014. The Williams Institute, UCLA
health of transgender individuals and the potential conse-
                                                                                 School of Law, Los Angeles, 2018. https://williamsinstitute.law.ucla.
quences of gender-afﬁrming care, this large-scale observa-                       edu/wp-content/uploads/Polarized-Progress-GAI-Mar-2018.pdf
tional study serves an important purpose and ﬁlls an important               10. Public Health Agency of Sweden: Hälsan och hälsans bes-
knowledge gap. Speciﬁcally, this study highlights the sub-                       tämningsfaktorer för transpersoner: en rapport om hälsoläget bland
stantially increased risk of mental health problems among                        transpersoner i Sverige. Stockholm, 2015
                                                                             11. Deutsch MB: Gender-afﬁrming surgeries in the era of insurance
individuals diagnosed with gender incongruence, and in
                                                                                 coverage: developing a framework for psychosocial support and care
particular, among those in the process of receiving gender-                      navigation in the perioperative period. J Health Care Poor Un-
afﬁrming surgery. The study also lends support for expecting                     derserved 2016; 27:386–391
a reduction in mental health treatment as a function of time
since completing such treatment, at least among those who                                                                   Richard Bränström, Ph.D.
are still living in Sweden.                                                                                                  John E. Pachankis, Ph.D.
    We thank the letter writers for their attention to this
                                                                             Department of Clinical Neuroscience, Karolinska Institutet, Stockholm
important topic and, recognizing the importance of ap-                       (Bränström); and Department of Social and Behavioral Sciences, Yale School of
proaching this topic with triangulated, rigorous methodolo-                  Public Health, New Haven, Conn. (Pachankis).
gies, look forward to further collaborative research using                   Send correspondence to Dr. Bränström (richard.branstrom@ki.se).
even higher-quality methodologies to move closer to estab-                   The authors’ disclosures accompany the original article.
lishing the causal impact of gender-afﬁrming care on the                     Accepted May 22, 2020.
well-being of the transgender population.                                    Am J Psychiatry 2020; 177:769–772; doi: 10.1176/appi.ajp.2020.20050599


772     ajp.psychiatryonline.org                                                                                    Am J Psychiatry 177:8, August 2020
